OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs to respondent payable by all appellants jointly, for the reasons stated in the opinion Per Curiam in that court (93 AD2d 583).
In view of the arguments pressed in our court we add that, even if this trustee had settled on a plan (perhaps more accurately, an objective) to effect the prompt liquidation of the Coleman shares as opportunity afforded, nothing in the prudent man standard required, in this instance, continuing adherence to that plan or precluded its modification or abandonment. The standard by which the performance of the trustee is to be judicially measured is whether, in all the circumstances including in this instance the express authorization to the trustee “in its absolute discretion” to retain the Coleman shares, the trustee exercised “such diligence and such prudence in the care and management [of the fund], as in general, prudent men of discretion and intelligence in such matters, employ in their own like affairs” (King v Talbot, 40 NY 76, 85-86; cited with approval Matter of Bank of N. Y., 35 NY2d 512, 518-519). The determination of the Appellate Division that there was no breach of that standard in this case comports with the weight of the evidence.
*825Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer, Simons and Kaye concur.
Order affirmed in a memorandum, with costs to respondent payable by all appellants jointly.